Citation Nr: 1758339	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-15 184	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include asthma and chronic bronchitis. 

2.  Entitlement to service connection for a sinus condition, to include sinusitis and rhinitis. 

3.  Entitlement to service connection for headaches, to include as due to a sinus condition. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO): an August 2010 rating decision denying service connection for a lung condition, and a July 2011 rating decision denying service connection for a sinus condition and for headaches, and continuing to deny service connection for a lung condition. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the proceeding is associated with the claims file. 

In September 2016, the Board remanded these matters for additional development and VA examinations.  In May 2017, the Veteran waived RO review of additional evidence.

In October 2017, the Veteran filed a VA Form 9 for service connection for low back pain, a cervical spine condition, and a pinched nerve in the neck.  However, these issues have not been certified to the Board and are thus not ready for Board adjudication.

The issue of entitlement to service connection for a lung condition, to include asthma and chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current sinus condition, to include sinusitis and rhinitis, was incurred in or is otherwise related to his active duty service.

2.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current headaches were incurred in or are otherwise related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus condition, to include sinusitis and rhinitis, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.159, 3.303 (2017).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  VA provided the Veteran with adequate notice in January 2010 and January 2011 letters that contained the above required notifications to the Veteran.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that the VA's duty to assist has been satisfied.

With respect to the September 2016 Board remand, the Board finds that the RO has substantially complied with record development and with obtaining VA examinations for the sinus and headache claim.  However, the lung claim must be remanded for an addendum opinion for the reasons set forth below in the remand portion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background and Analysis

A. Sinus

The Veteran's August 1980 entrance examination had no indications for a sinus condition.  See August 2017 STR-medical-photocopy, p.1.  However, his service treatment records indicate that the Veteran was treated for a viral syndrome with sinus tenderness in March 1981, a viral upper respiratory infection in May 1981, "stuffy head" and sore throat in January 1982, a probable "viral syndrome" involving yellowish mucous and sinus tenderness in March 1983, and "possible tonsillitis or STAP" after complaining of a head cold in April 1984.  See November 2010 medical treatment record-government facility.  The Veteran did not have a separation physical.  See June 2016 hearing transcript, p.5.

Following his separation from service in September 2000, the Veteran's private treatment records show a diagnosis of sinusitis.  In April 2001, the Veteran's private treatment records show a complaint for sinus pressure.  In January 2003, the Veteran's private medical provider diagnosed the Veteran with possible sinusitis.  In April 2004, the Veteran's private medical records show a diagnosis of allergic rhinitis.  January 2007 private treatment records indicate a diagnosis of acute sinusitis.  See June 2016 medical treatment records-non government facility.

In March 2003, the Veteran's private medical provider diagnosed the Veteran with possible acid reflux.  The March 2003 private medical provider stated that the Veteran had no significant abnormality in the paranasal sinuses.  The medical provider further diagnosed the Veteran as having concha bullosa in the right middle tuberinate, with mucosal hypertrophy in the inferior turbinate on the left side that could be secondary to normal variation, or which could be due to mucosal thickening.  The March 2003 medical provider noted that this condition does not cause narrowing of the nasal passage.  See June 2016 medical records.

In a March 2008 private treatment note, the Veteran complained of a lot of mucus and congestion and a doctor treated him for upper airway cough syndrome.  See February 2010 medical records.  In February 2009, the Veteran's private medical provider stated that a review of the Veteran's systems showed that the Veteran was significant for chronic sinus problems.  See June 2016 medical records.

In a March 2011 letter, the Veteran said that he experienced bad runny nose, coughing, sputum, and yellow mucous while stationed in Germany.  He also wrote that he currently had sinusitis.  Also, in March 2011, the Veteran's wife wrote that, while on active duty, the Veteran worked in confined spaces where he inhaled fumes and that he have a hacking cough, with spots of blood, in the mornings.

At the October 2011 VA medical examination, the medical examiner stated that examination of the Veteran's nose revealed a nasal obstruction, with the percentage of obstruction in the right nostril being 50 percent and in the left nostril being 70 percent.  The medical examiner stated that the nose examination did not reveal a deviated septum, loss of part of the nose, a loss of part of the alal, a scar, obvious disfigurement, or nasal polyps.  Instead, the medical examiner stated that the findings were pale, boggy, enlarged turbinates bilaterally.  He also noted rhinitis that he believed to be allergic in origin because of a clear, runny discharge.  The medical examiner stated that the examination showed sinusitis present at the left maxillary sinus with tenderness, but with no purulent discharge from the nose noted.  The medical examiner noted that the sinus X-ray was abnormal, with sinusitis in the maxillary area, and showing mild left maxillary sinus disease.  

The October 2011 medical examiner diagnosed the Veteran with sinusitis.  He stated that the subjective factors were a history of chronic sinus problems and acute episodes requiring treatment.  He also stated that the objective factors were that the examination was consistent with an X-ray showing sinusitis.  The medical examiner found no bacterial rhinitis.

The October 2011 medical examiner opined that it was less likely as not that the Veteran's sinus condition was a continuation of the sinus tenderness shown in 1981 when the Veteran was on active duty.  The medical examiner explained that the sinus tenderness shown then was part of an acute upper respiratory infection and that the military medical records provided did not show any further sinus problems.  Furthermore, the medical examiner stated that a medical record review in March 2003 showed a negative computerized tomography (CT) scan of the sinuses, thereby indicating no sinus disease at that time.  The medical examiner concluded that while the Veteran did have sinusitis, it was more likely to be the result of his chronic allergic rhinitis noted on a medical record review from December 2004.

In February 2012, the Veteran's brother wrote a letter stating that the Veteran's sinus-related problems began after active duty service and that they have worsened over time.  See February 2012 buddy statement.  Also, in February 2012, the Veteran's sister stated that the Veteran began to have sinus problems after he returned from active duty service in Germany.

In an October 2013 VA treatment record, the Veteran was diagnosed with chronic sinusitis with postnasal discharge.  In April 2015, the Veteran's private medical provider diagnosed the Veteran with vertigo due to a suspected inner ear infection.  He also diagnosed the Veteran with acute rhinitis that may have gone along with a viral infection of the inner ear, or that may be due to allergies.  See August 2015 medical records.

In May 2016, the Veteran's private medical provider assessed the Veteran as having sinusitis.  See April 2017 medical records.

In the June 2016 hearing, the Veteran testified that while on active duty in Germany, a doctor diagnosed him with a chronic sinus condition.  The Veteran stated that the doctor told him that one side of his head was blocked up and that he had a sinus condition at a VA examination.  The Veteran's opinion was that his sinus condition started while he was on active duty and that it has continued since active duty.  

The Veteran testified that he still had symptoms of coughing up mucus and that his nose was stuffed up.  He stated that his wife told him that he snores a lot.  The Veteran testified that he went to see several doctors frequently after he got out of the military for his sinus problems and that he had received medicine for the sinus problems.  However, he stated that he had never received a CT scan for his sinuses.  The Veteran testified that 14 days before the hearing, a doctor told him that he had bad sinus problems and chronic allergic rhinitis.  The Veteran stated that his eyes were blood shot red and that his head was hurting very badly at that doctor appointment.  

The Veteran testified that his sinus condition began during a road march during service.  He stated that after he left service, he started to receive regular private medical treatment in 1985 for his sinus condition.  The Veteran testified that he still received regular treatment from this private medical provider for his sinus condition.  

In the March 2017 VA examination, the VA examiner noted that the Veteran had been previously diagnosed with the following:  chronic sinusitis, diagnosed in December 2004; allergic rhinitis, diagnosed in 2003; and concha bullosa, diagnosed in 2013.  The VA examiner opined that it was less likely than not, with less than 50% probability, that the Veteran's current sinus symptoms were caused by, or related to, environmental exposure in military service.

The March 2017 VA examiner explained that the Veteran was seen in military service for acute episodes of upper respiratory symptoms that were not diagnosed as allergic rhinitis or sinusitis.  The VA examiner stated that the Veteran, on separate occasions, was diagnosed with a sore throat that was possibly related to strep, and a head cold that was typically viral.  The VA examiner noted that the Veteran was clinically diagnosed with allergic rhinitis after military separation. 

The March 2017 VA examiner noted that there were no medical records available from his military separation in 1984 until 2000 that could provide specific details of chronicity or progression of his allergic rhinitis symptoms proximal to military separation.  The VA examiner noted that there was evidence of treatment and follow-up for an episode of sinus pressure in 2001 and acute sinusitis in 2007 in civilian medical records, but that there was no documentation or evidence of chronic sinusitis.  He also noted that the Veteran's March 2003 CT scan indicated no significant abnormality in the paranasal sinuses, which were well-aerated without significant mucus membrane thickening that could suggest chronic sinusitis.  

The March 2017 VA examiner noted that, per the March 2003 radiologist's comment, there was a concha bullosa of the right middle turbinate that could be from thickening of nasal mucosa and that was thought to be the cause of the Veteran's nasal obstruction.  The VA examiner noted that concha bullosa is an air-filled cavity within the turbinate and is a normal anatomic variant that is seen in almost half of the population and is considered to be clinically insignificant.  The VA examiner stated that these symptoms and these findings were related to allergic rhinitis that the Veteran described as perennial (year-round and chronic), but that were worse in the spring and fall.

The VA examiner noted that the Veteran's allergy testing in 2004 indicated sensitivity to dust mites, all grasses, American cockroaches, molds, trees, weeds, and cats.  The VA examiner noted that all of these sensitivities are not specific to the environmental conditions in Germany.  Rather, he stated that these sensitivities are locally available allergens that produce both allergic rhinitis and reactive airway symptoms in sensitive individuals.  

The March 2017 VA examiner stated that it can be speculated that the Veteran's service-related exposures to fumes in poorly-ventilated space and fields sprayed with manure were also triggers for his allergic rhinitis symptoms.  The VA examiner also stated that it was possible that the Veteran was sensitive to the grasses or other environmental factors in Germany, and not the manure itself that was sprayed onto the fields.  However, the VA examiner stated that there was no evidence that could indicate that the Veteran's current condition was a progression from those exposures.  The VA examiner noted also that there was no evidence in post-military medical records that the Veteran had reported these environmental exposures to his civilian primary care provider (PCP).

The March 2017 VA examiner also noted that the Veteran reported having runny nose, nasal congestion, a cough, and sinus headaches attributable to his sinus condition.  However, the VA examiner noted that these were common symptoms that could be attributable to both allergic rhinitis and chronic sinusitis.  As such, the VA examiner stated that there was no objective evidence that the Veteran had chronic sinusitis and, therefore, that his symptoms were more than likely due to allergic rhinitis.  Furthermore, based on the allergy test results, the Veteran had identifiable triggers that caused his allergy symptoms.  

In April 2017, an X-ray was performed on the Veteran.  The X-rays were normal for sinus and there was no evidence for sinusitis.

Here, the Veteran contends that he is entitled to service connection for a sinus condition, to include sinusitis.  The Board observes that the March 2017 VA examination indicates that the Veteran has diagnoses of chronic sinusitis, allergic rhinitis, and concha bullosa.  As such, the Board finds that the Veteran has current sinus disabilities and Shedden element one is satisfied.  

With respect to an in-service injury or disease, the Veteran's service treatment records indicate that the Veteran was treated for a viral syndrome with sinus tenderness in March 1981, a viral upper respiratory infection in May 1981, "stuffy head" and sore throat in January 1982, a probable "viral syndrome" involving yellowish mucous and sinus tenderness in March 1983, and "possible tonsillitis or STAP" after complaining of a head cold in April 1984.  As such, the Board finds that the Veteran had sinus related symptoms and findings in service and Shedden element two is satisfied.  

The final third Shedden element requires a link between the Veteran's in-service sinus related findings and his current post service diagnoses.  

With respect to sinusitis, the Board finds the October 2011 and March 2017 VA opinions to be highly probative because they support their respective negative nexus opinions for the following reasons.  First, the March 2017 VA examiner noted that the Veteran's in-service sinus problems had different diagnoses from his current sinusitis.  The March 2017 VA examiner ascribed the Veteran's in-service sore throat to strep and a "head cold" to a virus and not to any sinus condition.  Second, the October 2011 medical examiner noted that the Veteran did not show any further in-service sinus problems after his in-service sinus tenderness resolved.  Third, while the March 2017 VA examiner noted acute sinusitis in 2001 and 2007, he pointed out that there was no evidence or documentation of chronic sinusitis in the Veteran's claims file.  Fourth, both the October 2011 and March 2017 medical examiners noted that a May 2003 CT scan was negative for sinus diseases.  Fifth, the October 2011 VA examiner opined that the Veteran's sinusitis was caused by allergic rhinitis that was noted in December 2004.  In light of the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's in-service sinus findings and his current sinusitis.  

With respect to allergic rhinitis, the Board finds the March 2017 VA opinion to be highly probative to support the negative nexus opinion for the following reasons.  First, the March 2017 VA examiner noted that the Veteran was diagnosed with allergic rhinitis only after he separated from the military.  Second, the March 2017 VA examiner noted that from the end of the Veteran's active duty service in 1984 until 2000, there were no specific details of chronicity or progression of the Veteran's allergic rhinitis symptoms, thereby showing no allergic rhinitis chronicity.  Third, further casting doubt on an in-service allergic rhinitis link, the March 2017 VA examiner stated that the allergens that the Veteran is allergically sensitive to are not specific to Germany - where the Veteran allegedly incurred his sinus problems - but are also found elsewhere.  As such, the March 2017 VA examiner could only speculate that the Veteran's service-related exposures to the fields and fumes in Germany triggered his post service allergic rhinitis symptoms.  In light of the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's in-service sinus findings and his current allergic rhinitis.  

With respect to the Veteran's current concha bullosa diagnosis, the Board finds the March 2017 VA opinion to be probative to support the finding that this diagnosis is not relevant to the Veteran's sinus claim.  First, the March 2017 VA examiner stated that concha bullosa is a normal anatomic variant that is seen in almost half of the population.  As such, the VA examiner opined that the Veteran's concha bullosa was not caused by the Veteran's active duty service.  Second, the March 2017 VA examiner stated that concha bullosa is clinically insignificant.  In light of the foregoing, the Board finds that the Veteran's concha bullosa diagnosis is not relevant to his sinus claim.

Since the October 2011 and March 2017 VA examiners based their respective opinions on the pertinent medical records, thorough examination of the Veteran, their medical knowledge and skill, and their supporting rationales, the Board finds their opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

While the Veteran testified that a doctor in Germany diagnosed him on active duty with a chronic sinus condition, review of the claims file shows no indication of that diagnosis while on active duty.  Since the Veteran's testimony is not supported by contemporaneous medical evidence, the Board assigns it little probative value.

Although the Veteran, his wife, his sister, and his brother have maintained that the Veteran' current sinus disabilities stem from his active duty service, they are not competent to opine as to the etiology of his sinus or rhinitis disabilities.  

Since the only probative evidence of record weighs against a finding that a nexus exists between an in-service sinus complaints and the Veteran's current sinus disabilities, Shedden element three is not satisfied.  As such, the Board concludes that service connection for a sinus condition, to include sinusitis and rhinitis, is not warranted.  

B. Headaches 

The Veteran's August 1980 entrance examination had no entry for headaches.  See report of medical examination in August 2017 service treatment records.  A January 1982 service treatment record indicates an entry for a "stuffy head."  See November 2010 service treatment records.  In April 1984, the Veteran complained of a head cold.  See February 2010 service treatment records.  The Veteran did not have a separation physical.  See June 2016 hearing transcript.

In September 2000, the Veteran's private medical records noted right frontal facial pressure.  In November 2000, the Veteran's medical records indicated facial pressure.  In April 2001, the Veteran's private treatment records showed a complaint for headaches.  In December 2001, the Veteran's private medical records indicate a complaint of facial pressure.  In a September 2003 private medical entry, the Veteran complained of having dizziness and a headache.  See June 2016 medical records.

In October 2010, the Veteran received private medical treatment that assessed his head as having a small benign vascular malformation in the left temporal lobe, but otherwise that the Veteran had a normal brain.  See September 2011 medical records.

In a March 2011 letter, the Veteran wrote that he had current headaches.  Also, in October 2011, the Veteran's wife alleged that the Veteran's headaches were documented in the Veteran's service treatment records.

In the October 2011 VA examination for the Veteran's sinus condition, the VA examiner noted that the Veteran experienced headaches with his sinus episodes.

In February 2012, the Veteran's brother wrote a letter stating that the Veteran began to experience frequent headaches after his active duty service.  See February 2012 buddy statement.

In April 2015, the Veteran's private medical provider noted that the Veteran complained of having a bout of headaches lasting for several days, and that the Veteran attributed these headaches to his allergies.  See April 2017 medical records.

At the June 2016 hearing, the Veteran testified that his headaches began in 1982 while on active duty.   He stated that he had a current headache at the hearing, although he could not tell whether it was a stress or a sinus headache.  He testified that he never complained of the headaches while he was on active duty, although he said that he told the Army medic about them.  He stated that his headaches come and go.  The Veteran testified that a private doctor diagnosed him with sinus headaches after his service on active duty.  

Additionally, the Veteran's wife testified that the Veteran was diagnosed with a right bundle branch block.  The Veteran stated that this branch block was on the side of his head and was diagnosed in 1998.  The Veteran stated that one of the medical specialists in the Army wrote down that the Veteran had headaches in the Veteran's medical records.

In the March 2017 VA examination, the Veteran's headaches were also examined.  At this examination, the Veteran reported that he had different types of headaches that were either frontal or temporal.  The Veteran described the frontal headaches as pressure-like and the Veteran attributed these frontal headaches to his sinus condition.  The Veteran further reported that the temporal headaches were pounding in nature and were triggered by stress.  The Veteran indicated that the headaches brought on by stress had been his worst and most debilitating headaches.  The March 2017 VA examiner stated that there was no evidence to suggest that either the Veteran's frontal or his temporal headaches were directly linked to military service.  

The March 2017 VA examiner diagnosed the Veteran with sinus headaches and opined that it was more likely than not, with 50% or greater probability, that the Veteran's sinus headaches were caused or aggravated by the Veteran's claimed sinus condition, which the VA examiner stated was not service-connected.  The March 2017 VA examiner stated that the Veteran described his frontal headaches as a pressure, but not painful.  The Veteran also reported having a stuffy head in his post-military records.  The VA examiner noted that the March 2015 PCP note stated that the Veteran had reported very slight headaches attributed to allergies.  The VA examiner noted that, in May 2016, the Veteran was diagnosed with sinus headaches and treated for acute sinusitis with antibiotics.

The March 2017 VA examiner explained that sinus headaches are caused by the pressure from swelling in the sinus cavities which are located in the forehead, maxillary areas, and behind the bridge of the nose.  As such, the VA examiner stated that these headaches often occur with allergic rhinitis or sinusitis, but that the Veteran has no radiological evidence of chronic sinusitis.  The VA examiner stated that these headaches also do not accompany pulmonary symptoms in the absence of sinus symptoms.  However, the VA examiner noted that the earliest documentation of headaches reported after military separation in 1984 was in 2001, according to the Veteran's civilian PCP.  As such, the March 2017 VA examiner stated that there was no evidence of the chronicity of sinus headaches.

The March 2017 VA examiner further diagnosed the Veteran with tension headaches and opined that it was less likely than not, with less than 50% probability, that the Veteran's tension headaches were caused by, related to, or aggravated by military service.  The March 2017 VA examiner noted that the headaches that the Veteran found most painful were the pounding temporal headaches triggered by stress.  The VA examiner stated that these headaches are descriptive of tension headaches, which are a generally diffuse, mild-to-moderate pain in the head that is often described as feeling like a tight band around the head.  The VA examiner noted that a tension headache is the most common type of headache, but that the cause of tension headaches remains unknown, with current theories stating that tension headaches are more prevalent in people with a heightened sensitivity to pain and/or stress.  

The March 2017 VA examiner stated further that increased muscle tenderness, which is a common symptom of tension headaches, may result from a sensitized pain system.  The VA examiner noted that the Veteran reported that these headaches had improved since the Veteran had retired and that he was no longer experiencing occupational stress.  The VA examiner further noted that the Veteran also stated that he avoided stressors, and that anti-depressant medication and Motrin helped with the Veteran's tension headaches.  As such, the VA examiner concluded that these tension headaches were unrelated to the Veteran's sinus or pulmonary condition because sinus headaches do not respond to anti-depressant medications or stress reduction. 

The March 2017 VA examiner stated there was no indication that the Veteran had ever reported tension headaches in service, or reported chronic headaches since military separation.  The VA examiner noted that the Veteran underwent magnetic resonance imaging (MRI) of his brain with and without contrast in October 2010 for the Veteran's headaches.  The MRI showed "a small benign vascular malformation in the left temporal lobe of no significance."  The VA examiner explained that vascular malformations (AVM) are defects in the blood vessels of the brain that cause an abnormal connection between the veins and arteries, which can cause headaches, seizures, a cerebrovascular accident (CVA), or hemorrhage.  However, the March 2017 VA examiner noted that the October 2010 radiologist found that this malformation to be of no clinical significance in regards to the Veteran's headaches since the AVMs are congenital and have been present during the Veteran's entire life.  Therefore, the March 2017 VA examiner concluded that the AVM and any possible associated symptoms were preexisting and unrelated to the Veteran's military service.

Here, the Veteran is diagnosed currently with sinus and tension headaches in the March 2017 VA medical examination.  As such, the Veteran has a current disability, thereby satisfying Shedden element one. 

However, while the Veteran, his wife, and his brother contend that the Veteran headaches began in service, the Veteran's service treatment records only indicated a "stuffy head" and a head cold in-service, with the first medically-documented headache complaint occurring in 2001.  While lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Board finds the lay evidence less probative than the lack of evidence of headaches in service combined with the lack of medically-documented headaches until 2001.  Thus, the Board finds that the Veteran did not have in-service headaches and thus has not satisfied Shedden element two.  

The third Shedden element requires a nexus between an in-service disease or injury and his present sinus and tension headaches.  

The Board finds the March 2017 VA opinion to be highly probative in support of its negative nexus opinion for the following reasons.  First, with respect to the Veteran's current sinus headaches, while the VA examiner links the Veteran's sinus headaches to sinusitis, the Board has determined that the Veteran is not entitled to service connection for a sinus condition as discussed above.  Second, the March 2017 VA examiner noted that there was no evidence of sinus headache chronicity because the Veteran's first medical documentation for sinus headaches was in 2001, 17 years after his active duty service.  See Buchanan v. Nicholson, 451 F.3d at 1336-37.  Third, with respect to the Veteran's current tension headaches, the March 2017 VA examiner opined that the tension headaches were alternatively caused by the Veteran's occupational stress after active duty service since the tension headaches improved once the Veteran retired from his post-military civilian job.  

Since the March 2017 VA examiner based her opinion on the pertinent medical records, thorough examination of the Veteran, her medical knowledge and skill, and her supporting rationales, the Board finds her opinion to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

Additionally, the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon, 230 F.3d at 1333.  Since the Veteran's claims file shows the first documented complaint related to, or treatment for, headaches in 2001, the Board finds this lack of evidence probative in determining whether there is a link between the Veteran's current headaches and any in-service condition.  

The Board has considered the testimony from the Veteran, his wife, and his brother contending that the Veteran's headaches began in military service and have continued since that time.  However, the Veteran's headaches are not the type of medical condition for which lay evidence concerning etiology is competent.  As such, their own opinions cannot be considered probative evidence tending to increase the likelihood of such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

Since the Board finds there is a negative nexus between the Veteran's sinus and tension headaches and an in-service injury or disease, Shedden element three is not satisfied.  As such, the Board concludes that service connection for a headaches, to include as due to a sinus condition, is not warranted.  


ORDER

Entitlement to service connection for a sinus condition, to include sinusitis and rhinitis, is denied. 

Entitlement to service connection for headaches, to include as due to a sinus condition, is denied. 


REMAND

The Veteran contends that he is entitled to service connection for a lung condition, to include asthma and chronic bronchitis.  

In the September 2016 Board remand, the Board did not find that the Veteran's claims file notations and statements that he had childhood asthma were sufficient to rebut the legal presumption that the Veteran entered service in sound condition.  As such, the Board found that the Veteran entered service in sound condition for purposes of adjudicating his lung condition claim.  See September 2016 Board remand.  

Since the prior July 2010 VA medical opinion presumed that the Veteran had a pre-existing asthma condition, the September 2016 remand directed the RO to seek a supplemental medical opinion presuming instead that the Veteran entered service in sound condition in spite of a notation of a history of asthma in the medical history and lay statements indicating that the Veteran might have had asthma prior to service.  

Nevertheless, the subsequent March 2017 VA medical examiner's opinion was based substantially upon the presumption that the Veteran had asthma at entry into service.  For example, in support of her medical opinion, the VA examiner stated that the Veteran had "evidence of asthma symptoms in childhood that was documented in the Veteran's Army entrance examination" and noted that the Veteran told the VA examiner that he had asthma symptoms in childhood.  As such, the March 2017 VA medical opinion did not comply with the remand directive that the VA examiner presume that the Veteran had entered service in sound condition.  
In light of the foregoing, the RO should obtain another medical opinion from a VA examiner regarding the nature and etiology of the Veteran's asthma condition with the presumption that he was in sound condition upon service entry.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

2. Thereafter, obtain an addendum opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed asthma condition.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail: 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma was caused by, or is otherwise etiologically related to, the Veteran's active military service.  
In rendering such an opinion, the examiner should presume that with respect to respiratory conditions, the Veteran was in sound condition on entrance into service despite the notation of history of asthma in the Veteran's entrance report of medical history and lay statements indicating that the Veteran might have had asthma prior to service. 

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


